 SERVICE EMPLOYEES LOCAL 32B 32J (ARLINGTON VILLAGE)325Local 32B-32J,ServiceEmployees'InternationalUnion,AFL-CIOandFred Stark,d/b/a Ar-lington Village DevelopmentCase 29-CB-6379March 20, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn May 18, 1987, Administrative Law JudgeJames F Morton issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionsand a brief in support of its cross exceptions and inopposition to the General Counsel's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions'and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge isadopted and the complaint is dis-missed'The General Counsel has excepted to thejudge s failure to considerDavlan Engineering283 NLRB 803 (1987)We find that the two casesinvolve clearly different issues Thus the issue inDavlanunlike that inthe present case was whether employees who solicit authorization cardsshould be considered special agents of the Union for the limited purposeof assessing the impact of statements about union fee waivers or otherpurported union policies that they make in the course of soliciting Id at804Davlanwas thereby applying the concept of apparent authorityunder common law agency principles There is no reasonable basis however on which employees who witness isolated acts of picket line violence by other employees can assume that those actions represent authorized policies of the union involved in the strike at least in the absence ofactions by undisputed union agents that can be reasonably construed asauthorization or ratification of the misconductWe therefore find thatDavlanis inapplicable hereIn light of our adoption of the judge s dismissal of the complaint wedo not pass on the immunity issues discussed by the judgeBeatrice Kornbluh Esqfor the General CounselIra Sturm Esq (Manning Raab Daly & Sturm)of NewYork New York for the RespondentMark Attia Esq,of New York New York, for theCharging PartyDECISIONcase in chief,during the hearing before me on 27 February 1987, Respondent moved fordismissalof the complaint on the ground that the General Counsel had failedto prove, prima facie the alleged violations I reservedruling,requested briefs, and adjourned the hearing without further date Collaterally Respondent applied conditionally for a Board order granting immunity to two ofitsprospectivewitnessesThat matter was separatelybriefed by the parties and is discussed, infra, as an alternative pointOn the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe beefs filed by the General Counsel and RespondentImake the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATION STATUSAt the hearing, the complaint was amended to allegethat the Charging Party is an individual proprietorship,doing business as Arlington Village Development, ahousing development which has been picketed by its employees represented by Respondent during which the alleged unlawful conduct occurred The jurisdictional allegations of the complaint were also amended at the hearingRespondent amended its answer to admit those revised allegations Based on the amended pleadings, I findthat the Charging Party is an employer whose operationsannually meet the requisite standard set by the Board forthe assertion of its jurisdictionThe pleadings further establish, and I thus find, thatRespondent is a labor organization as defined in Section2(5) of the ActIIRULING ON THE MOTION TODISMISSI shall grant Respondents motion to dismiss for thefollowing reasonsA BackgroundThe Charging Party, Fred Stark, owns various parcelsof residential property including about 220 garden apartmentsin a four square block area of Brooklyn, known asArlington Village Development (Arlington) Respondenthas represented the building superintendent and the twoporters employed by the Charging Party at ArlingtonOn 30 June 1986 Respondents collective bargainingagreementwith the Charging Partywhich coveredthose three employees, expiredRespondent struck thenext day the three employees began picketing then infurtherance of Respondent's demands for a renewal contractAll dates are for 1986unlessspecified otherwiseSTATEMENT OF THE CASEJAMES F MORTON Administrative Law Judge Thecomplaint as amended alleges that Service EmployeesLocal 32B 32J (Respondent) violated Section 8(b)(1)(A)of the National Labor Relations Act (the Act) by reasonof several coercive acts of two of its members while onpicket duty At the conclusion of the General Counsel s293 NLRB No 37B The PleadingsOn 10 July Arlington filed the original unfair laborpractice charge in this case to allege that, since about 1JulyRespondentengaged in unlawful conduct on apicket line by harassingand assaultingpersons performmg workinterferingwith persons egress and ingress 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn 23 September the original complaint issued allegingthat,on about 1 and 14 July,Respondent by two picketing employees threatened and attempted to inflict bodilyharm on employees and on supervisors in the presence ofemployees and thereby violated Section 8(b)(1)(A) of theAct On 11 December counsel for Arlington sent a mailgram to the Board'sRegional Office asking for additional time to permit amending the complaintApparentlyas a result of that development,counsel for the GeneralCounsel spoke to Respondent's counsel later in December to inform him of the General Counsels intention tomove to amend the complaint to allege that Respondenthad separately violated Section 8(b)(1)(A) by the conduct of employee pickets on or about 9 SeptemberAt the opening of the hearing the General Counselmoved to amend the complaint to add the 9 Septemberallegation I granted the motion The complaint was thusamended to add the allegation that,on or about 9 September,Respondent by two employee picketers threatened employees with a gun to induce them not to crossthe picket lineRespondents answer as amended places in issue the allegations that the employee picketers were its agents andthat unlawful conduct was engaged in by themC TheGeneral Counsels Evidence1As to authorization of the picket lineThe General Counsel called Lawrence McGowan as awitness to testify under Section 611(c) of the FederalRules of Evidence and placed in evidence a preheanngaffidavit he had signedMcGowan is a business agent ofRespondent and is responsible for that portion of Brooklyn in which Arlington is located His testimony,together with his affidavit,established the following Respondent authorized the picket line that was set up outside Arlington on 1 July and it has paid strike benefits to thethree Arlington employees who have been on the picketlineHe visited the picket line about three times a weekon the average during the early part of the strike butonly about once a month on average as of the hearingdateHe follows Respondents established practice inpicketing apartment complexes in New York City, whereit is on strike by instructing pickets to ask employees ofthe Department of Sanitation of the City of New Yorkto honor its picket lines The Sanitation Department routinely honors those requests until the city s Departmentof Health secures a court order directing the SanitationDepartment employees to cross the picket lines to collectaccumulated garbageThe Sanitation Department employees, after showing pickets a copy of the court order,then cross the line without incidentMcGowan was asked by the General Counsel about aspecific incident at Arlington in which he and another ofRespondent's business agents,Joseph LaRosa,took partMcGowan s testimony disclosed the followingDuringthe first week of the strike he and LaRosa were in thevicinity of one of the entrances to Arlington when theemployees on picket duty came to them to inform themthat an individual employed by the Charging Party whowas a retired employee of the U S Postal Service hascrossed their picket lineThey told McGowan andLaRosa the location of the building in which that mdividual could be foundMcGowan and LaRosa thenwalked to that building There,McGowan introducedhimself to that individual,Gene Calabrese the ChargingParty s supervisorMcGowan asked Calabrese how heas an ex union member collecting a pension could crossa picket line and asked also why Calabrese was now attempting to deny Respondents members from collectingtheir pensionMcGowan tried to put him on a guilttrip'His appeal failed LaRosa told McGowan that, ashe and Calabrese were both of Italian extraction, hecould persuade him LaRosa took Calabrese aside but, ina short time,they were both shouting at each otherMcGowan and LaRosa got fed up with Calabrese shemming and hawing'and they left Calabrese did nottestifyThereis no allegation that McGowan or LaRosacommitted any independent violations of the Act by anyof their statements to Calabrese The General Counseloffered the foregoing evidence to support the complaintallegations that,at about this same time,two of the employees picketers engaged in coercive conduct in the absence of any of Respondent'sbusiness agents and thatRespondent is responsible for those coercive actsMcGowan s affidavit,in evidence,contained the following paragraphMy instructions to pickets always(are) to walk atight picket line not to(mass) in a group,towalkaround the(perimeter)of the grounds,to follow theorder of the police if they come to try to stop deliveries by asking people to respect the picket lineSpecifically I explain that the Dept of Sanitation isverycooperative with us and they will not crossthe picket line if the pickets identify themselveshowever if they get a court order we have no problems with the Dept of Sanitation removing the garbage at that stageMcGowan also testified as to another incident His testimony on that matteris setout below in the discussionof that matter2Testimony concerning the alleged violation on orabout 1 JulyEdward Leizens, a part time employee of the Charging Party testified as follows On 1 July he accompaniedforeman Gene Calabrese and several other employees toArlington in order to remove accumulated trash About5minutes after their arrival,one of the employees onpicket duty,Pedro Matos, approached them The othertwo picketers,Sam Roman and Jimmy Farrell were several feet behind Matos A short distance behind themwas a group of tenants of the Arlington apartmentsMatos had a large firecracker in his hand,known as acherry bomb He told Calabrese Leizens, and those withthem that they were not supposed to be there Matosthreatened to light the cherry bomb and to throw it intothe gas tank of one of the Charging Party s trucks ThenMatos lit the firecracker and threw it instead underneaththe trunk where it explodedMatos then patted Leizensabout his body as if he were searching Leizens for a concealed weaponWhen he attempted to repeat the maneu SERVICE EMPLOYEESLOCAL32B 32J(ARLINGTON VILLAGE)ver,Leizens pushed him away angrilyMatos thenpicked up a brick and walked over to the other truck,driven by another employee of the Charging Party,namedRudy Matos opened the door of Rudy s truck,grabbed him by the arm and tried to pull him out of thetruckMatos in anagitatedmanner,threatened to hitRudy with the brick However, the foreman, Gene Calabrese,managed tocalm Matos down Rudy left About20 minutes later, after having talked at length with thepicketers, Leizens, Calabrese, and the other employees ofthe Charging Party drove away The accumulated trashwas left thereOn 2 July the Charging Party's office manager sentthe following mailgram to RespondentPlease be advised that on July 1, 1986 at about 7p in your strikersengaged inviolence while picketing This conduct is unlawful and appropriate actionwill be taken You are admonished to control thestrikersAs noted above, Respondent's business agent, testifiedunder Section 611(c) He was asked about this mailgramHis reply is as followsWhen he was given the mailgramat his office, he telephoned one of the picketers, JimmyFarrell, and asked what the mailgram was all about Farrell assured him that there was no substance to itAs noted above, McGowan had been asked by theGeneral Counsel about a discussion he had had with Calabrese early in the strike Nothing was adduced by theGeneral Counsel to indicate that Calabrese had complained to McGowan of the 1 July incident with MatosAlso as noted above, Calabrese did not testify at thehearing3As to the 14 July incidentBryan Henderson and Keith Jackson, employees of theCharging Party, testified in support of the complaint allegation that Respondent by Matos and Roman, coercedemployees on 14 JulyHenderson's accountisasfollowsHe accompaniedforemen Gene CalabreseKeith Jackson and anotheremployee to Arlington on 14 July in order to repair aplumbing leak As they arrived at the picket line, Matoswho was holding a baseball bat in his hand, told themnot to cross the picket line Sometime later (apparentlyafter they had crossed the line), two union guys oneIrish, one wasItaliancameto their worksite and toldCalabrese that he should know better because he hadworked for the post office and had been in a union Henderson testified that there was no violence, just a littleargumentKeith Jackson s account follows About a month afterthe strike started, he and Henderson were in a van whenthey were stopped by Matos Roman, and Farrell-thethree employee picketers The picketers told them that ifthey crossed the picket line, they could get their armsbroken, their legs broken, and that something couldhappen to their families On cross examination, Henderson stated that Matos was carrying nothing but a picketsignOn his redirectexamination,Jackson related thatMatos was carrying something in addition to the picket327sign on the occasionwhen the picketers stopped Henderson and himselfJackson identified the objectMatos wascarrying then as a 4 footlong tree limbAs noted above McGowan hadbeen questioned aboutan occasioninwhich heand another business agent,LaRosa,spokewithCalabreseItappearsthatMcGowans testimomy relates to the same incident thatHenderson places as having takenplace on 14 July5As to the 9 September incidentThe General Counsel proferred three witnesses in support of the amended complaint allegation that Respondent, by Matos and Roman, coerced employees on 9 SeptemberBrianHenderson's account is as follows He accompaneed Gene Calabrese, Keith Jackson, Carl Ashford, andAnn Dellorco to Arlington After they arrived and whileJackson and Calabrese were standing alongside, Matoswalked up to the truck in which Henderson was sittingand attempted to drag him out but did not succeedMatos mumbled something which was unintelligible andwalked away Sometime later, a blue Buick driven by anunidentified person passed byMatos was a passenger inthat car The car stopped to let Matos out He pulled agun out of a brown bag but did not point it at HendersonMatos told Henderson that he was going to get himand then leftMatos did not come backAnn Dellorco testified as follows She was with Henderson when Matos dragged him out of the truck overtowards the other truck Suddenly, Matos and RomandisappearedDellorco yelled to Jackson to get CalabreseJackson left and did not return for about 5 minutes Inthat intervalMatos came by two or three times in alarge beige colored car driven by one of the ArlingtontenantsMatos pointed a gun first at Henderson and thenat herselfMatos then put the gun into his pocket andwalked over to the foreman Gene Calabrese, and triedto make small talk with him Henderson began yelling atMatos Henderson at that point had a pipe in his handswhich was taken away from him by the Charging Party'semployeesKeith Jackson was the last of the General Counsel switnesses as to the allegation that Matos threatened employeeswitha gunJackson's account followsMatospulled Henderson from the truck and began shaking himMatos told him that Henderson was not supposed to bethereWhen Ann Dellorco protested, Matos told herthat he was just sayingHello to Henderson Matos leftand returned later as a passenger in a blue OldsmobileMatos pointed something at Henderson that looked like agun Matos then put it underneath the seat of the car andtoldHenderson that he will get him Matos left and returned some time later as a passenger in a beige coloredcar driven by an unidentified man Matos kept looking atHenderson while pointing his finger at him At thatpoint, Jackson and Henderson left Jackson also testifiedthat, since that incident, he has been at Arlington about20 times and has encountered no difficulty with the picketsHenderson gave the following testimony as to developments since that event He heard subsequently that 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMatos had filed a complaint with the police against himand he at the suggestion of the Charging Party s manager, then filed a criminal complaint against Matos allegingthatMatos threatened him with a gunThat complaint is now pending in the Supreme Courtof New York, Kings County Respondents counsel hasseparately petitioned the Board for a grant of immunitytoMatos and Roman whom it would call as witnessesshould it be held that the General Cousel has made out aprima facie case that Respondent has violated the ActRespondents counsel represents that Matos and Romanintend to avail themselves of their constitutional privilegeagainst self incriminationThe question of theBoard s granting immunity is discussed further below6AnalysisRespondent submitted a brief thatsetsforth threegrounds in support of its motion to dismiss First, Respondent contends that the evidence adduced by theGeneral Counsel is unworthy of belief and is inadequateto permit a finding that the General Counsel has madeout a prima facie case that the two picketers madethreats or engaged in any coercive conduct In thatregard,Respondent asserts that the General Counsel sevidence contains contradictions and improbable accounts that warrant summary dismissal of the complaintThere are some obvious problems with the accounts offered by the General Counsel s witnesses, e g , the differing versions as whether a picketer held only a picketsignor also a baseball bat or a 4 foot long tree limb thevarious accounts whether the picketer put a gun in abrown bag or underneath a car seat and the car or carshe rode in I note too that the Charging Party s supervisorGene Calabrese, did not testify although all of thewitnessescalled by the General Counsel testified he waspresent when each alleged violation occurred Nonetheless I cannot find that as a matter of law, the evidenceproferred by the General Counselissounworthy ofbelief as to require that it be rejected in toto I thereforefind no merit in Respondents first argument for dismissalThe second ground relied on by Respondent for dismissalof the complaint is that the three alleged violationsmust be viewed as isolated incidents in the context of picketing which has been peaceful since its startinmid 1986 This contention confuses two separate considerationsNormally, the matter as to whether an incident is isolated is taken into account after a finding hasbeen made that the incident is violative of the Act and isrelated to whether it will effectuate the policies of theAct to issue a remedial order in view of the isolatednature of the violation That consideration is prematurehere Respondent's real contention on the matter of isolatedinstancesrelatesmore properly to the thirdground it cites for dismissal of the complaint-that is,that the individual picketers were not its agents As discussed below, the Board in deciding whether a picketerisacting as a union's agent considers among other factors whether the picketer's acts are isolatedIn the brief submitted in opposition to the motion todismiss, the General Counsel asserts that Respondent isliablefor the conduct of the picketers,Matos andRoman, because they committed the alleged unlawfulactswhile on a picket line authorized by Respondentand, in any event, because there was encouragement,condonation, affirmation and ratification of such acts onthe part of Respondent As to her argument that Respondent having authorized Matos and Roman to picketis thereby liable for any misconduct on their part whilepicketing, the General Counsel relieson language contained in a footnote to a recent Board decision,AvisRent A Car System280 NLRB 580 (1986) Respondent sbrief argues that long established precedent and the legislative history of the Act make clear that the mere factthat pickets were acting in [its] interest is not sufficientto establish culpable conduct by [it]To weigh thesecontentions fairly, it is necessary to review Board precedent as to a union s liability under Section 8(b)(1)(A) ofthe Act for picket line misconductIn the lead case, the Board considered, as a case offirst impression the relationship of labor organizationswith its officers or other persons allegedly representingthem in deciding whether they were acting, in a particular instance,as agentsof the labororganizationsSeeLongshoremen s IL WU Sunset Line Co79 NLRB 14871508 (1948) The Board noted there that Section 2(13) ofthe Act superseded prior case law which had held thatunions could effectively avoid responsibility for the actsof its business agents or other officials simply by disclaiming them In construing Section 2(13) the Boardhaving found that a union business agent s committed coercive acts and encouraged picketers to follow his exampleconcluded that the union was liable The Boardfound it unnecessary to pass on a separate contentionthat the union there should be held liable in any eventfor the acts of the individual picketers, even if its business agent had not encouraged them and irrespective ofthe union s knowledge As to that contention the Boardobserved that it containedmanifold implications thatdid not warrant consideration then Rather the Boardconcerned itself with construing the legislative history ofSection 2(13) of the Act, in connection with the agencyinterpretation given by the Supreme Court in theCarpenters vUS330 US 395 (1947) The Board quotedSenator Taft s comments as to the purpose of Section2(13)He had stated that unions could no longer disclaimresponsibility simply by passing a resolution of disclaimerbut would be guilty of unfair labor practices when theirbusiness agents or stewards, acting in their capacity ofunion officers engage in misconduct and even though noformal action has been taken by the union to authorizeor approve such conductInFurnitureWorkers (Colonial Hardwood)84 NLRB563 (1949), the Board held the unions there liable underSection 8(b)(1)(A) of the Act for picket line misconductas an international representative of the union had expressly told the pickets to get the nonstriking employeesThe Board s opinion contained no reference to anyissue pertaining to the unions being liable for the misconduct of its picketers qua picketersInTeamstersLocal 783 (Coca Cola Bottling)160NLRB 1776 (1966) the Board agreed with the trial examiner that the union there violated Section 8(b)(1)(A) SERVICE EMPLOYEESLOCAL32B 32J(ARLINGTON VILLAGE)the Board noted, however that its agreement was basedon the fact that the union having authorized the strikeknew of the acts of misconduct and violence but took nosteps reasonably calculated effectively to stop such actsThere had been an observation by the trial examiner thatthe union was responsible for repeated misconduct onthe picket line even if its leaders did not participate inthose actions or observe themInTeamstersLocal 327 (Coca Cola Bottling),184NLRB 84 (1970) the Board held that the union had, inviolation of Section 8(b)(1)(A) engaged in coercive conduct in that its business representatives did nothing todiscourage the coercive acts of its picketers althoughaware of those acts and as the business representatives infact committed unlawful acts themselves The trial examiner s decision contained a statement, at page 94, thatthreats and the employment of force on a picket lineeven though forbidden are reasonably to be expected Inrelationship to the holding in the case, that observationappears to be gratuitous and I am not sure that it comports with the presumption of innocence that obtains inour system of jurisprudenceEssentially to the same effect as the Board s holding inTeamsters Local 327,supra is its holding inBoilermakersLocal 696 (Kargard Co),196 NLRB 645 (1972)InServiceEmployees Local 254 (Massachusetts Institute)218 NLRB 1399 (1975) the respondent was heldliable for several acts of picket line misconduct includingan unlawful threat made by its president The Board alsofound it liable for one coercive act committed awayfrom the picket line by a striking employee The USCourt of Appeals for the First Circuit (535 F 2d 1335)enforced the Board order except for the last incidentThe court noted that as to that matter, there was nothmg in the record to indicate union acquiescence or approbation and thus the court would not impute that incident to the unionInMeatcutters Local 248 (MilwaukeeMeat Packers),222 NLRB 1023 (1976), the Board held the union accountable under Section 8(b)(1)(A) for the various actsof violence and other misconduct[as the] recordshows or fully supports a direct inference that all suchmisconduct was done by [the union s] officers or otheragents, or by the striking employees it represents, that(the union s) officers were made fully aware of the occurrence of extensive and gnevious misconduct and thatthey made no conscientious serious attempts to curtailsuch conduct "The Board dismissed a complaint alleging violations ofSection 8(b)(1)(A) InTeamsters Local 860 (Delta Lines)229 NLRB 993 (1977), the Board held at 994In determining whether a union is responsible forthe misconduct of persons engaged in picketing theBoard applies the ordinary law of agencyTheBoard will in applying these agency principles,impute the conduct of the unions pickets to theuniononly where it is shown that the union eitheractually or impliedly, authorized the picket s conduct beforehand or ratified the conduct after it occurred For example, when an authorized union representative such as a union official or picket captain329participates in picketing misconduct or is present atthe time the misconduct occurs, the Board will nothesitate to find that the union is responsible Similarlywhen the union has knowledge of its picketsmisconduct but fails to take steps reasonably calculatedtocontrol thatmisconduct the Boardreadily imputes responsibility for the misconduct tothe unionWhen however, pickets engage in misconduct that has been specifically forbidden by theunion and this misconduct is not brought to theunion s attention or is of an isolated or nonrecurring nature (so that the union has no opportunity toprevent it from recurring), the union will not beheld responsible for that misconductInPlumbersLocal 195 (McCormack Young),233NLRB1087 1088(1977), theBoard notedIt is, of course, well established thatwhere aunion authorizes a picket line, it is required to retaincontrol over the picketing If a union is unwilling orunable to take the necessary steps to control itspickets, it must bear the responsibility for their misconductSimilarly, if pickets engage in misconductin the presence of a union agent, and that agent failsto disavow that conduct and take corrective measures,theunionmay be held responsible Theburden of course, is on the General Counsel tocome forward with sufficient evidence to establisheither that the union authorized the picketing orthat the union had knowledge of the misconductand failed to disavow it and take corrective actionAbsent such proof, the Board cannot hold a unionliable for picketersmisconduct however reprehensibleIn the instant case, a careful examination ofthe record leads us to conclude that the GeneralCounsel has not met his burdenThere are a number of other cases that are in accordwith those cited above i A few of those cases and occasionally others2 also contain broad language which sugBests thatwithout more a labor organization violatesSection 8(b)(1)(A) of the Act whenever a picket engagesinmisconduct, a premise that a union is liable eventhough its business agents have not been involved oreven knew of it In all the cited cases except thosewhere the complaint was dismissed, there were findingsthat theunionofficials sponsored the misconduct or,knowing of it did nothing to stop itAs noted earlier the General Counsel relies on Ianguage extracted from the Board s decision inAvis RentA Car System280 NLRB 580 (1986) That was a representationcase in which the Board dismissed objectionsfiled by the employer to conduct affecting the results of'See e gTelephoneAnsweringServiceUnion Local 780 (FederatedCommunications)276 NLRB 507 (1985)Lumber Production & IndustrialWorkers Local 3171(LouisianaPacific)274 NLRB 809 (1985)HospitalEmployees (Frances Schervier Home245NLRB 800 804 (1979)IronWorkers Local 455243NLRB 340 343 (1979)Teamsters Local 695(Yellow Cab)221 NLRB 647 (1975)2 See e gLithographics & Photoengravers Local 223 (Holiday Press)193 NLRB 11 (1971) 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDan electionThus,the Board held that unit employeescould not have been affectedby picketlinemisconductas they were unawareof itPreliminary to making thatfinding and essentially unneededfor it,the Board observed that the petitioning union there was responsiblefor picketlinemisconduct alleged as objectionable conductIn making that observation,the Board wrote (at fn3)[W]e disagree with the hearingofficers conclusions that the Petitioner was not responsible for themisconduct of the unidentifiedpicket,for thedamage done to the carsof two employees whoworked as shuttlers during the strike,and for thescatteringof roofingnails on several days duringthe strikeWhen a union authorizes a picket line, itis required to retain control over the picketing If aunion is unwilling or unable to take the necessarystepsto controlits pickets,itmust bear the responsibility fortheirmisconduct'The hearing officer erred in finding that the Petitioner was not responsible for the misconduct of the unidentifiedpicket becausethe Employer failed to identify thepicket or show thathe acted as the Petitioner sagent or with the Petitioners approvalA union isresponsible for the acts of its authorized picketseven if notspecificallyauthorized or indeedspecifically forbiddenWe find thatthe Union had anaffirmative obligation to control the actions of theunidentifiedpicket,and cannot escape responsibilityby simplycontending that neither Business AgentGreg McAnally nor picketcaptain John Martin waspresent when the misconduct occurredIn a more recent representation case decision theBoard has held that agency as an issue is irrelevant todetermining whether an objection has merit SeeSequatchieValley Coal Corp281 NLRB 726 (1986)The GeneralCounsels initial contention is that Respondent violated Section8(b)(1)(A) of the Act by thecoercive action of two members while on its picket line(Matos and Roman)on 1 and 14 July and on 9 September, even assuming Respondent has no knowledge ofthose actionsThiscontention is based on the GeneralCounsels view that Section 2(13) of the Actrequiressuch a construction Section 2(13) reads,In determiningwhether any person is acting as an agent of anotherperson so as to make such other person responsible forhis acts, the questionof whetherthe specific acts performed were actually authorized or subsequently ratifiedshall not be controllingA literalconstruction of thequoted language would limit its application to persons, aterm not used in the Section 2(5) definition of a labor organizationThe quotedlanguage also appears to assumethe existence of a principal agent relationship when therelationship of a union to its members may not fit intothat arrangement It, however,doesnot seem fruitful, formy purpose,to explore those considerations in depth orto discuss the intricacies of agency law, its use of thedoctrine of respondentsuperioror its interrelationshipwith trust law The legislativehistory ofSection 2(13),expounded by SenatorTaft as set forthin the seminalcase,Sunset Line,supra,shows that,for purposes of Section 8(b) of the Act agency law principles were adoptedand were to be applied to a labor organization respecting the acts of its business agents and other officialsanalogously to the application of the principles whichbind an employer by the acts of its officers or other supervisors as defined in the ActDelta Lines,supra, holdsthat a union will not be liable for the acts of its membersunless it promoted or adopted them it may be fair to saythat this holding is an analogue of the precept that anemployer,for purposes of labor law,is not liable for theacts of its nonsupervisory personnel unless it promotedor adopted those acts In any event,the express holdinginDelta Linesisbinding on me whereas thedictuminother cases is not I find no merit to the General Counsel s first contention and turn now to her second argumentThe General Counsel asserts that Respondent is liablefor the coercive acts of Matos and Roman inasmuch asRespondent gave them apparent authority to use unlawful tactics in itsinterestRespondent maintains that thereisno probative evidence in this case on which it can befound that McGowan,or any of Respondents officials,participated in ratified,condoned,approved affirmed,or encouraged any of the acts the General Counsel accuses Matos and Roman of having committedThe General Counsel notes that McGowan did getangry when foreman Calabrese rejected his appeal tohim as a former union memberwith the US PostalService to honor Respondents picket line and thatLaRosa and Calabrese later shouted at each other FromthistheGeneral Counsel proceeds to argue that Respondent thereby set a hostile environment which effectively encouraged Matos to carry a baseball bat or a 4foot long tree limb and later a gun and to utter threats tothe Charging Party s employees The General Counselargues too that because McGowan instructed the picketsto appeal to the New York City Department of Sanitation employees not to cross the picket lineMcGowanand Respondent were responsible for any coercive conduct Matos engaged in to prevent Charging Party s employees from removing the accumulated debris Thesearguments strike me as total non sequiturs or as restatements of the General Counsels initial contention thatRespondent is strictly liable for any picket line misconduct once it has authorized the picket lineIt seems clear to me that the Charging Party couldvery easily have alerted McGowan to any complaints itmight have had as to the actions of Matos or RomanForeman Calabrese could easily have mentioned them toMcGowan when McGowan spoke to him, apparently on14 July according to the General Counsels other witnesses-but there is no evidence that he did The Charging Party sent a mailgram on 2 July which was so general in tone as to be valueless Yet McGowan did notignore it but checked with one of the picketers and wasinformed that there was no substance to the broadcharge contained in the mailgramIn short,the evidence before me,in the best possiblelight from the General Counsels standpoint shows onlythat two of the picketers could have engaged in three SERVICE EMPLOYEES LOCAL 32B 32J (ARLINGTON VILLAGE)isolated, sporadic acts of misconduct over a 7 monthperiod of peaceful picketing and that there is no probativeevidence to show that Respondent could haveknown of those instances I note parenthetically that theGeneralCounsel at the hearing indicated that somepoints were being testified to by a witness apparently forthe very first time Under the cited authority above, Ifind that the evidence does not support a prima facieshowing that Respondent has restrained or coerced employees as to the exercise of their Section 7 rights7The request for immunityThe following is submitted in the event the Board remands this case for further hearingRespondent requests that the Board issue an orderunder Section102 31(c)of the Board s Rules and Regulations as amended which ultimately is aimed at grantingimmunity to Matos and Roman Matos has been chargedwith a criminal act and that matter is now pending in astate court,as noted above He is of course entitled toavail himself of the right against self incriminationWhileno charge is pending as to Roman, I am informed thatthe statute of limitations has not runThe procedurefollowed byRespondent is that endorsed bythe Board SeeHospital Employees(SouthportManor),227 NLRB1732 at fn1(1977)Respecting the merits of Respondents request, the testimony of Matos and Roman obviously would be usefulto Respondent to offset any puma facie showing and it isundisputed that a criminal proceeding is pending as toMatos and possibly as to RomanIwould find that to require their testimony would bein the public interest and that they would likely availthemselves of the privilege against self incrimination331Therefore, and in accordance with the provision of Section 102 31(c), I would recommend that the Board seekthe approval of the Attorney General for the issuance ofthe order as provided for therein Respondent and theGeneral Counsel differ as to the scope of the immunityThat questionseemsto pertain to the field of criminallaw and to be outside the purview of my recommendationThe documents relating to the request for immunityare made part of the record 3CONCLUSIONS OF LAWIThe Charging Party is an employer within themeaning of Section 2(6) and (7) of the Act2Respondent is a labor organization as defined inSection 2(5) of the Act3The General Counsel has not shown, prima facie,thatRespondent has violated Section 8(b)(1)(A) of theAct, as allegedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended4ORDERThe hearing is closed and the complaint is dismissed inits entirety3The following are received into evidence as ALJ Exh 1-Respondent s statement of position and memorandum of law on issue of immunitythe General Counsels position on the issue of immunity and Respondent s reply4 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes